Title: From George Washington to Colonel Goose Van Schaick or the Commanding Officer at Albany, 5 April 1777
From: Washington, George
To: Van Schaick, Goose,Commanding Officer at Albany



Sir
Head Quarters Morris Town 5th April 1777

In order to shorten the March of such of the Troops from the State of Massachusetts, as are to Join the Army immediately under my Command, I have by the Advice of General Schuyler, directed them to March thro the Greenwoods, to Kinderhook, Claverack, or Red Hook from whence they are to fall down to Fort Montgomery by Water—The Officers commanding the Detachments, are to give you Notice, to which of the above places they are to repair, & what number of men they have with them—Immediately upon receipt of these Accounts, you are to send down a proper Number of Sloops to take in the Men, & order the Commissary to put on Board eight days provisions for them.
General Schuyler Informs me that there are a great number of Peas at Albany, & in the Neighbourhood more than are wanted for the Northern Army; I therefore desire that the Commissary may be order’d to collect them, & put what can be spared on board the Sloops that carry down the Troops & have them deliver’d to the Commissary at Fort Montgomery.
If you are removed from the Command at Albany you are To deliver these Orders to your Successor. I am Sir Your mo: Obedt Servt

Go: Washington

